--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.6


EXECUTION VERSION




THE OFFER AND SALE OF THIS SERIES A PREFERRED STOCK PURCHASE WARRANT AND THE
SHARES OF SERIES A PREFERRED STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE.  THIS SERIES A PREFERRED STOCK PURCHASE WARRANT AND THE
SHARES OF SERIES A PREFERED STOCK THAT MAY BE PURCHASED HEREUNDER MAY NOT BE
SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND REGISTRATION OR QUALIFICATION
UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
 
BONDS.COM GROUP, INC.
 
SERIES A PREFERRED STOCK PURCHASE WARRANT
 
Date of Issuance: February 2, 2011
 
THIS IS TO CERTIFY that UBS Americas Inc., a Delaware corporation, and its
transferees, successors and assigns (the “Holder”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, is
entitled to purchase from BONDS.COM GROUP, INC., a Delaware corporation (the
“Company”), at the price of $7.00 per share, as such price may be adjusted as
provided herein (the “Exercise Price”), at any time after the date hereof (the
“Commencement Date”) and expiring on February 2, 2016 (the “Expiration Date”),
One Hundred Seventy-Eight Thousand Five Hundred Seventy-One (178,571) (the
“Aggregate Number”) shares of the fully paid and nonassessable Series A
Participating Preferred Stock, par value $0.0001 per share (the “Series A
Preferred Stock”), of the Company (as such number may be adjusted as provided
herein).
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 10 hereof unless otherwise defined herein.
 
SECTION 1.                           The Warrant; Transfer and Exchange.
 
(a)           This Warrant.  This Series A Preferred Stock Purchase Warrant
(this “Warrant”) is issued under and pursuant to the Exchange Agreement, dated
as of the date hereof, by and between the Holder and the Company (the “Exchange
Agreement”).  This Warrant and the rights and privileges of the Holder hereunder
may be exercised by the Holder in whole or in part as provided herein, shall
survive any termination of the Exchange Agreement and, as more fully set forth
in Sections 1(b) and 8 hereof, may be transferred (subject to applicable
securities laws and regulations) by the Holder to any other Person or Persons at
any time or from time to time, in whole or in part, regardless of whether the
Holder retains any or all rights under the Exchange Agreement.
 
(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company with its other stock books
and, subject to Section 8 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to

 
 

--------------------------------------------------------------------------------

 

any stamp or other tax or governmental charge or fee required to be paid in
connection with the transfer thereof.  Upon any such transfer, a new warrant or
warrants shall be issued to the transferee and the Holder (in the event this
Warrant is only partially transferred) and the surrendered warrant shall be
canceled.  Each such transferee shall succeed to all of the rights of the Holder
with respect to the Warrant being so transferred; provided, however, that, in
the event this Warrant is partially transferred, the Holder and such transferee
shall hold rights in respect of this Warrant in proportion to their respective
interests in this Warrant.  This Warrant may be exchanged at the option of the
Holder, when surrendered at the Principal Office, for another warrant or other
warrants of like tenor and representing in the aggregate the right to purchase a
like number of shares of Series A Preferred Stock.
 
SECTION 2.                           Exercise.
 
(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b)           Payment of Exercise Price.  Payment of the Exercise Price shall be
made to the Company by either of the following means (or any combination of such
means): (i) in cash or other immediately available funds, payable by certified
wire transfer to an account designated by the Company or (ii) as provided in
Section 2(c).  The amount of the Exercise Price to be paid shall equal the
product of (A) the Exercise Amount multiplied by (B) the Exercise Price per
share.
 
(c)           Cashless Exercise.  The Holder shall have the right to pay all or
a portion of the Exercise Price by making a “Cashless Exercise” pursuant to this
Section 2(c), in which case the portion of the Exercise Price to be so paid
shall be paid by reducing the number of shares of Series A Preferred Stock
otherwise issuable pursuant to the Election to Purchase (the “Exercise Shares”)
by an amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Series A Preferred Stock determined as of the Business Day
immediately preceding the date of such exercise of this Warrant.  The number of
shares of Series A Preferred Stock to be issued to the Holder as a result of a
Cashless Exercise will therefore be equal to the Exercise Shares minus the
Cashless Exercise Shares.
 
(d)           Issuance of Shares of Series A Preferred Stock.  Upon receipt by
the Company of this Warrant at the Principal Office in proper form for exercise,
and accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Series A Preferred Stock to be registered in the
name of the Holder in the Register of Stockholders of the Company and the Holder
shall then be deemed to be the holder of record of the shares of Series A
Preferred Stock issuable upon such exercise, notwithstanding that certificates
representing such shares of Series A Preferred Stock may not then be actually
delivered.  Upon such surrender of this Warrant and payment of the Exercise
Price as aforesaid, the Company shall issue and cause to be delivered with all
reasonable dispatch to, or upon the written order of, the Holder (and in such
name or names as the Holder may designate) a certificate or certificates for a
number of shares of Series A Preferred Stock equal to the Exercise Amount,
subject to any reduction as provided in Section 2(c) for a Cashless Exercise.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)           Fractional Shares.  The Company shall not be required to deliver
fractions of shares of Series A Preferred Stock upon exercise of this
Warrant.  If any fraction of a share of Series A Preferred Stock would be
deliverable upon an exercise of this Warrant, the Company may, in lieu of
delivering such fraction of a share of Series A Preferred Stock, make a cash
payment to the Holder in an amount equal to the same fraction of the Fair Market
Value Per Share of the Series A Preferred Stock determined as of the Business
Day immediately preceding the date of exercise of this Warrant.
 
(f)           Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.
 
SECTION 3.                           Payment of Taxes.
 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.                           Replacement Warrant.
 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.                           Reservation of Capital Stock and Other
Covenants.
 
(a)           Reservation of Authorized Capital Stock.  The Company shall at all
times ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon both the exercise of this Warrant and in respect of
the Series A Preferred Stock, or other stock or securities issuable upon
conversion of the Series A Preferred Stock or other securities that may be
purchased hereunder.
 
(b)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Series A Preferred Stock to be issued upon the
exercise of this Warrant, or any shares or other securities to be issued
pursuant to Section 6 hereof, require registration with or approval of any
Governmental Authority under any federal or state law (other than securities
laws) before such shares or other securities may be validly delivered upon
exercise of this Warrant or other securities that may be purchased hereunder,
then the Company covenants that it will, at its sole expense and as promptly as
practicable, secure such registration or approval, as the case may be.
 
(c)           Validly Issued Shares.  The Company covenants that all shares of
Series A Preferred Stock and other securities that may be delivered upon
exercise of this Warrant (including those issued pursuant to Section 6 hereof),
assuming full payment of the Exercise Price, shall, upon delivery by the
Company, be duly authorized and validly issued, fully paid and nonassessable,
free from all stamp taxes, liens and charges with respect to the issue or
delivery thereof and otherwise free of all other security interests,
encumbrances and claims of any nature whatsoever other than such security
interests, encumbrances and claims granted by the Holder.


 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION 6.                           Adjustments.
 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  
 
(a)           Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.
 
(i)           Stock Dividends; Subdivisions, Combinations an
Reclassifications.  In case at any time or from time to time the Company shall:
 
(A)           issue to the holders of the Series A Preferred Stock a dividend
payable in, or other distribution of, Series A Preferred Stock (a “Stock
Dividend”),
 
(B)           subdivide its outstanding shares of Series A Preferred Stock into
a larger number of shares of Series A Preferred Stock, including, without
limitation, by means of a stock split (a “Stock Subdivision”),
 
(C)           combine its outstanding shares of Series A Preferred Stock into a
smaller number of shares of Series A Preferred Stock (a “Stock Combination”), or
 
(D)           issue any shares of its capital stock in a reclassification of the
Series A Preferred Stock (a “Stock Reclassification”),
 
then the number of shares of Series A Preferred Stock purchasable upon exercise
of this Warrant, if any, immediately prior thereto shall be adjusted so that the
Holder shall be entitled to receive the kind and number of shares of Series A
Preferred Stock or other securities of the Company which it would have owned or
have been entitled to receive had this Warrant, if any, been exercised in
advance thereof.
 
(ii)           Miscellaneous.  The following provisions shall be applicable to
the making of adjustments of the Aggregate Number provided above in this Section
6(a):
 
(A)           The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 
 
 
- 4 -

--------------------------------------------------------------------------------

 

(B)           In computing adjustments under this Section 6(a), fractional
interests in Series A Preferred Stock shall be taken into account to the nearest
one-thousandth of a share.
 
(C)           If the Company shall take a record of the holders of the Series A
Preferred Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights and shall, thereafter and before
the distribution to shareholders thereof, legally abandon its plan to pay or
deliver such dividend, distribution, subscription or purchase rights, then no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
 
(b)           Adjustment to Exercise Price.  
 
(i)           Upon any adjustment to the Aggregate Number or of the kind and
number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Series A Preferred
Stock or other securities resulting from such adjustment at an Exercise Price
per share of Series A Preferred Stock or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the
Aggregate Number prior to such adjustment and dividing by the Aggregate Number
immediately following such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
(ii)          In case at any time or from time to time the Company shall pay a
dividend or make a distribution in cash, securities or other assets to the
holders of Series A Preferred Stock, other than (x) as described in Sections
6(a)(i)(A) and 6(a)(i)(D) above or (y) regular quarterly or other periodic
dividends (any such non-excluded event being referred to as an “Extraordinary
Dividend”), then the Exercise Price shall be decreased by the amount of cash
and/or the fair market value (as determined by the board of directors of the
Company, in good faith) of any securities or other assets paid on each share of
Series A Preferred Stock in respect of such Extraordinary Dividend.  An
adjustment made pursuant to this Section 6(b)(ii) shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.
 
(iii)         Except for Exempted Securities and (y) pursuant to options,
warrants and conversion rights in existence on the date of issuance hereof, if
and whenever on or after the date of issuance hereof until the date that is
eighteen (18) months from such date the Company shall issue or sell or shall in
accordance with subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive,
be deemed to have issued or sold, any shares of its Common Stock for a
consideration per share less than the quotient of the Exercise Price in effect
immediately prior to the time of such issue or sale divided by 100, then
forthwith upon such issue or sale (the “Triggering Transaction”), the Exercise
Price shall, subject to subparagraphs (1) to (9) of this Section 6(b)(iii),
inclusive, be reduced to the Exercise Price (calculated to the nearest
one-hundredth of a cent) determined by dividing:
 
(A)           an amount equal to the sum of (x) the product derived by
multiplying the Number of Common Shares Deemed Outstanding immediately prior to
such Triggering Transaction by the Exercise Price then in effect, plus (y) the
product derived by multiplying the consideration, if any, received by the
Company upon consummation of such Triggering Transaction by 100, by
 
 
- 5 -

--------------------------------------------------------------------------------

 

(B)           an amount equal to the sum of (x) the Number of Common Shares
Deemed Outstanding immediately prior to such Triggering Transaction plus (y) the
number of shares of Common Stock issued (or deemed to be issued in accordance
with subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive) in
connection with the Triggering Transaction.
 
For purposes of this Section 6(b)(iii), the term “Number of Common Shares Deemed
Outstanding” at any given time shall mean the sum of (x) the number of shares of
the Company’s Common Stock outstanding at such time, and (y) the number of
shares of the Company’s Common Stock deemed to be outstanding under
subparagraphs (1) to (9) of this Section 6(b)(iii), inclusive, at such time.
 
For purposes of determining the adjusted Exercise Price under this Section
6(b)(iii), the following subparagraphs (1) to (9), inclusive, shall be
applicable:
 
(1)           In case the Company at any time shall in any manner grant (whether
directly or by assumption in a merger or otherwise) any rights to subscribe for
or to purchase, or any options for the purchase of, Common Stock (“Options”) or
any Convertible Securities, whether or not such Options or the right to convert
or exchange any such Convertible Securities are immediately exercisable and the
price per share for which the Common Stock is issuable upon exercise, conversion
or exchange (determined by dividing (x) the total amount, if any, received or
receivable by the Company as consideration for the granting of such Options,
plus the minimum aggregate amount of additional consideration payable to the
Company upon the exercise of all such Options, plus, in the case of such Options
which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (y) the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities) shall
be less than the quotient of the Exercise Price in effect immediately prior to
the time of the granting of such Option divided by 100, then the total maximum
amount of Common Stock issuable upon the exercise of such Options, or, in the
case of  Options for Convertible Securities, upon the conversion or exchange of
such Convertible Securities, shall (as of the date of granting of such Options)
be deemed to be outstanding and to have been issued and sold by the Company for
such price per share.  No adjustment of the Exercise Price shall be made upon
the actual issue of such shares of Common Stock or such Convertible Securities
upon the exercise of such Options, except as otherwise provided in subparagraph
(3) below.
 
(2)           In case the Company at any time shall in any manner issue (whether
directly or by assumption in a merger or otherwise) or sell any Convertible
Securities, whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (y) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the quotient of the Exercise Price in effect immediately
prior to the time of such issue or sale divided by 100, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all
such Convertible Securities shall (as of the date of the issue or sale of such
Convertible Securities) be deemed to be outstanding and to have been issued and
sold by the Company for such price per share.  No adjustment of the Exercise
Price shall be made upon the actual issue of such Common Stock upon exercise of
the rights to exchange or convert under such Convertible Securities, except as
otherwise provided in subparagraph (3) below.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(3)           If the purchase price provided for in any Options referred to in
subparagraph (1), the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in
subparagraphs (1) or (2), or the rate at which or number of shares of Common
Stock for which any Convertible Securities referred to in subparagraph (1) or
(2) are convertible into or exchangeable for Common Stock shall change at any
time (other than under or by reason of provisions designed to protect against
dilution of the type set forth in Section 6(a)(i)(B), Section 6(a)(i)(c) or
6(b)(iii)), the Exercise Price in effect at the time of such change shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold.  If the purchase
price provided for in any Option referred to in subparagraph (1) or the rate at
which or number of shares of Common Stock for which any Convertible Securities
referred to in subparagraphs (1) or (2) are convertible into or exchangeable for
Common Stock, shall be reduced at any time under or by reason of provisions with
respect thereto designed to protect against dilution, then in case of the
delivery of Common Stock upon the exercise of any such Option or upon conversion
or exchange of any such Convertible Security, the Exercise Price then in effect
hereunder shall forthwith be adjusted to such respective amount as would have
been obtained had such Option or Convertible Security never been issued as to
such Common Stock and had adjustments been made upon the issuance of the shares
of Common Stock delivered as aforesaid, but only if as a result of such
adjustment the Exercise Price then in effect hereunder is hereby reduced.
 
(4)           On the expiration of any Option or the termination of any right to
convert or exchange any Convertible Securities, the Exercise Price then in
effect hereunder shall forthwith be increased to the Exercise Price which would
have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued.
 
(5)           In case any Options shall be issued in connection with the issue
or sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued without
consideration.
 
(6)           In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold or deemed to have been issued or sold for
cash, the consideration received therefor shall be deemed to be the amount
received by the Company therefor.  In case any shares of Common Stock, Options
or Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be the fair value of such consideration as determined in good faith by the
Board of Directors.  In case any shares of Common Stock, Options or Convertible
Securities shall be issued in connection with any merger in which the Company is
the surviving corporation, the amount of consideration therefor shall be deemed
to be the fair value of such portion of the net assets and business of the non
surviving corporation as shall be attributed by the Board of Directors in good
faith to such Common Stock, Options or Convertible Securities, as the case may
be.  If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Securities, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot

 
- 7 -

--------------------------------------------------------------------------------

 

be calculated at all at the time such Option or Convertible Securities are
issued or amended, any adjustment to the Exercise Price that would result under
the terms of this Section 6(b)(iii) at the time of such issuance or amendment
shall instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Exercise Price that
such issuance or amendment took place at the time such calculation can first be
made.
 
(7)           The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any shares so owned or held shall be considered an issue or
sale of Common Stock for the purpose of this Section 6(b)(iii).
 
(8)           In case the Company shall declare a dividend or make any other
distribution upon the stock of the Company payable in Options or Convertible
Securities, then in such case any Options or Convertible Securities, as the case
may be, issuable in payment of such dividend or distribution shall be deemed to
have been issued or sold without consideration.
 
(9)           For purposes of this Section 6(b)(iii), in case the Company shall
take a record of the holders of its Common Stock for the purpose of entitling
them (x) to receive a dividend or other distribution payable in Common Stock,
Options or in Convertible Securities, or (y) to subscribe for or purchase Common
Stock, Options or Convertible Securities, then such record date shall be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right or subscription or
purchase, as the case may be.
 
(c)           Changes in Series A Preferred Stock.  In case at any time the
Company shall initiate any transaction or be a party to any transaction
(including, without limitation, a merger, consolidation, share exchange, sale,
lease or other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Series A Preferred
Stock) in connection with which the previous outstanding Series A Preferred
Stock shall be changed into or exchanged for different securities of the Company
or Capital Stock or other securities of another corporation or interests in a
non-corporate entity or other property (including cash) or any combination of
the foregoing (each such transaction being herein called a “Transaction”), then,
as a condition of the consummation of the Transaction, lawful, enforceable and
adequate provision shall be made so that the Holder shall be entitled to elect,
by written notice to the Company, to receive (i) in exchange for the surrender
of this Warrant to the Company and the same Exercise Price (rather than the
exercise thereof), the securities or other property (including cash) to which
such Holder would have been entitled upon consummation of the Transaction if
such Holder had exercised this Warrant and (if applicable) converted the shares
of Series A Preferred Stock issuable hereunder immediately prior thereto, (ii) a
new warrant in form and substance similar to, and in exchange for, this Warrant
to purchase all or a portion of such securities or other property to which such
Holder would have been entitled upon consummation of the Transaction if such
Holder had exercised this Warrant and (if applicable) converted the shares of
Series A Preferred Stock issuable hereunder immediately prior thereto for the
same Exercise Price or (iii) upon exercise of this Warrant at any time on or
after the consummation of the Transaction but prior to the Expiration Date, in
lieu of the Warrant Shares issuable upon such exercise prior to such
consummation, the securities or other property (including cash) to which such
Holder would have been entitled upon consummation of the Transaction if such
Holder had exercised this Warrant and (if applicable) converted the shares of
Series A Preferred Stock issuable hereunder immediately prior thereto (subject
to adjustments from

 
- 8 -

--------------------------------------------------------------------------------

 

and after the consummation date as nearly equivalent as possible to the
adjustments provided for in this Section 6).  The Company will not effect any
Transaction unless prior to the consummation thereof each corporation or other
entity (other than the Company) which may be required to deliver any new
warrant, securities or other property as provided herein shall assume by written
instrument the obligation to deliver to such Holder such new warrant, securities
or other property as in accordance with the foregoing provisions such Holder may
be entitled to receive.  The foregoing provisions of this Section 6(c) shall
similarly apply to successive Transactions.
 
(d)           Other Action Affecting Capital Stock. 
 
(i)           Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Board of Directors such action will not have a material adverse
effect upon the rights of the Holder (taking into consideration, if necessary,
any prior actions which the Board of Directors deemed not to materially
adversely affect the rights of the Holder), the Aggregate Number shall be
adjusted in such manner and at such time as the Board of Directors may in good
faith determine to be equitable in the circumstances.
 
(e)           Notices.
 
(i)           Notice of Proposed Actions.  In case the Company shall propose (A)
to pay any dividend payable in stock of any class to the holders of the Series A
Preferred Stock or to make any other distribution to the holders of the Series A
Preferred Stock, (B) to offer to the holders of the Series A Preferred Stock
rights to subscribe for or to purchase any Convertible Securities or additional
shares of Series A Preferred Stock or shares of stock of any class or any other
securities, warrants, rights or options (other than the exercise of pre-emptive
rights by a holder), (C) to effect any reclassification of the Series A
Preferred Stock, (D) to effect any recapitalization, stock subdivision, stock
combination or other capital reorganization, (E) to effect any consolidation or
merger, share exchange, or sale, lease or other disposition of all or
substantially all of its property, assets or business, (F) to effect the
liquidation, dissolution or winding up of the Company, (G) to effect a Change of
Control (provided that notice of a Change of Control shall only be provided upon
the Company entering into a definitive agreement with respect to such Change of
Control and such information not being material non public information) or
Transaction or (H) to effect any other action which would require an adjustment
under this Section 6, then in each such case the Company shall give to the
Holder written notice of such proposed action, which shall specify the date on
which a record is to be taken for the purposes of such stock dividend, stock
subdivision, stock combination, distribution or rights, or the approximate date
on which such reclassification, recapitalization, reorganization, consolidation,
merger, share exchange, sale, lease, transfer, disposition, liquidation,
dissolution, winding up or other transaction is expected to take place and the
expected date of participation therein by the holders of Series A Preferred
Stock (as applicable), if any such date is to be fixed, or the date on which the
transfer of Series A Preferred Stock (as applicable) is expected to occur, and
shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Series A Preferred Stock
(as applicable) and on the Aggregate Number after giving effect to any
adjustment which will be required as a result of such action.  Such notice shall
be so given in the case of any action covered by clause (A) or (B) above at
least ten (10) Business Days prior to the record date for determining holders of
the Series A Preferred Stock (as applicable) for purposes of such action and, in
the case of any other such action, at least ten (10) Business Days prior to the
earlier of the date of the taking of such proposed action or the date of
participation therein by the holders of Series A Preferred Stock (as
applicable).
 
 
- 9 -

--------------------------------------------------------------------------------

 

(ii)           Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within ten (10) Business Days after the
event requiring the adjustment) prepare a certificate signed by the Chief
Financial Officer of the Company, setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment is to be
calculated.  The certificate shall set forth, if applicable, a description of
the basis on which the Board of Directors in good faith determined, as
applicable, the Fair Market Value Per Share or the fair market value of any
evidences of indebtedness, shares of stock, other securities, warrants, other
subscription or purchase rights, or other property or the equitable nature of
any adjustment under Section 6(c) or (d) hereof, the new Aggregate Number and,
if applicable, any new securities or property to which the Holder is
entitled.  The Company shall promptly cause a copy of such certificate to be
delivered to the Holder.  Any other determination of fair market value shall
first be determined in good faith by the Board of Directors and be based upon an
arm’s length sale of such indebtedness, shares of stock, other securities,
warrants, other subscription or purchase rights or other property, such sale
being between a willing buyer and a willing seller.  In the case of any such
determination of fair market value, the Holder may object to the determination
in such certificate by giving written notice within ten (10) Business Days of
the receipt of such certificate and, if the Holder and the Company cannot agree
to the fair market value within ten (10)  Business Days of the date of the
Holder’s objection, the fair market value shall be determined by a national or
regional investment bank or a national accounting firm mutually selected by the
Holder and the Company, the fees and expenses of which shall be paid 50% by the
Company and 50% by the Holders that did not agree with the valuation determined
by the Company unless such determination results in a fair market value more
than 110% of the fair market value determined by the Company in which case such
fees and expenses shall be paid by the Company.  The Company shall keep at the
Principal Office copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of this Warrant (in whole or in part) if so
designated by the Holder.
 
SECTION 7.                           No Impairment.
 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Series A Preferred Stock receivable
on the exercise of this Warrant above the amount payable therefor on such
exercise and (b) will take all such action as may be necessary or appropriate so
that the Company may validly and legally issue fully paid and nonassessable
shares of Series A Preferred Stock on the exercise of this Warrant.

 
- 10 -

--------------------------------------------------------------------------------

 

SECTION 8.                           Transfers of this Warrant.
 
(a)           Generally.  Subject to the restrictions set forth in this Sections
1 and 8 of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b)           Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 
 
(c)           Restrictive Securities Legend.  For so long as the Warrant Shares
have not been registered under the Securities Act pursuant to the Registration
Rights Agreement, the certificate representing the Warrant Shares shall bear the
restrictive legend set forth below:
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 
SECTION 9.                           Events of Non-Compliance and Remedies.
 
(a)           Events of Non-Compliance.  If the Company fails to keep and fully
and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within thirty (30)
days from the earlier to occur of (i) written notice from the Holder specifying
what failure has occurred, or requesting that a specified failure be remedied or
(ii) an executive officer of the Company becoming aware of such failure (an
“Event of Non-Compliance”), the Holder shall be entitled to the remedies set
forth in subsection (b) hereof.
 
(b)           Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.
 
SECTION 10.                           Definitions.
 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  
 
“Aggregate Number” has the meaning set forth in the Preamble.
 
“Board of Directors” means the Board of Directors of the Company.
 
 
- 11 -

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cashless Exercise Shares” has the meaning set forth in Section 2(c).
 
“Change of Control” means (i) a consolidation, merger, reorganization or other
form of acquisition of or by the Company in which the Company’s stockholders
immediately prior to the transaction retain less than 50% of the voting power
of, or economic interest in, the surviving or resulting entity (or its parent),
(ii) a sale of more than a majority of the Company’s assets, (iii) the
acquisition by any person or group of persons of more than 50% of the Company’s
outstanding voting securities or (iv) during any period of twenty-four (24)
consecutive months, Continuing Directors (as defined below) cease for any reason
to constitute a majority of the directors of the Board of Directors or the board
of directors of the surviving or resulting entity (or its parent);  “Continuing
Director” means, as of any determination date, any member of the Board of
Directors or the board of directors of the surviving or resulting entity (or its
parent) who: (A) was a member of the Board of Directors as of the date hereof,
(B) was a member of the Board of Directors on the date that was twenty-four (24)
months prior to such determination date, (C) was the Series D Designee or the
Oak Designee (as such terms are defined in the Stockholders’ Agreement) , (D)
was nominated with the approval of a majority of the Continuing Directors who
were members of the Board of Directors at the time of such nomination or (E) was
elected with the approval of holders of at least a majority of the Company’s
Series C Convertible Preferred Stock, par value $0.0001 per share, or Series D
Convertible Preferred Stock, par value $0.0001 per share.
 
“Commencement Date” has the meaning set forth in the Preamble. 
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Company” has the meaning set forth in the Preamble.
 
“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Series A
Preferred Stock (as applicable), either immediately or upon the onset of a
specified date or the happening of a specified event or (ii) stock appreciation
rights, phantom stock rights or other rights with equity features.
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Event of Non-Compliance” has the meaning set forth in Section 9(a).
 
 
- 12 -

--------------------------------------------------------------------------------

 

“Exchange Agreement” has the meaning set forth in Section 1(a).
 
“Exempted Securities” has the meaning set forth in the Certificate of
Designation of the Series D Convertible Preferred Stock and Series D-1
Convertible Preferred Stock of the Company.
 
“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Exercise Shares” has the meaning set forth in Section 2(c).
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).
 
“Fair Market Value Per Share” means, with respect to a Warrant Share on any
date: (a) if the shares of the Company’s Common Stock are listed or admitted for
trading on any national securities exchange or included in The Nasdaq National
Market or Nasdaq SmallCap Market, (i) the last reported sales price as reported
on such exchange or market multiplied by (ii) 100; (b) if the shares of the
Company’s Common Stock are not listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market, (i) the average of the last reported closing bid and asked quotation for
the shares as reported on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or a similar service if NASDAQ is not
reporting such information, multiplied by (ii) 100; and (c) if the shares of the
Company’s Common Stock are not listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market or quoted by NASDAQ or a similar service, (1) the average of the last
reported bid and asked quotation for the shares as quoted by a market maker in
the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation), multiplied by (2) 100.  In the absence of any
available public quotations for the Common Stock, the Board of Directors shall
determine in good faith the fair value of the Warrant Share.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.
 
“Number of Common Shares Deemed Outstanding” has the meaning set forth in
Section 6(b)(iii).
 
“Options” has the meaning set forth in Section 6(b)(iii)(1).
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
 
- 13 -

--------------------------------------------------------------------------------

 

“Principal Office” means the Company’s principal office as set forth in Section
15 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of the date hereof among the Company, the Holder and
the other parties set forth on Schedule A thereto, as amended or supplemented
from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Series A Preferred Stock” has the meaning set forth in the Preamble.
 
“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).
 
“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).
 
“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 
 
“Stockholders’ Agreement” means the Series D Stockholders’ Agreement dated as of
the date hereof among the Company, the Holder and the other parties set forth on
Schedule A thereto, as amended or supplemented from time to time.
 
“Transaction” has the meaning set forth in Section 6(c).
 
“Transaction Documents” means this Warrant, the Exchange Agreement, the
Registration Rights Agreement, the Stockholders’ Agreement and any other
agreements or documents delivered in connection herewith or therewith.
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Shares” means (a) the shares of Series A Preferred issued or issuable
upon exercise of this Warrant in accordance with its terms and (b) all other
shares of the Company’s Capital Stock issued with respect to such shares by way
of stock dividend, stock split or other reclassification, pursuant to Section 6,
or in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.
 
SECTION 11.                           Survival of Provisions.
 
Notwithstanding the full exercise by the Holder of its rights to purchase Series
A Preferred Stock hereunder, the provisions of Sections 9 through 22 of this
Warrant shall survive such exercise and the Expiration Date.
 
SECTION 12.                           Delays, Omissions and Waivers.
 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
SECTION 13.                           Rights of Transferees.
 
Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
 
SECTION 14.                           Captions.
 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 
SECTION 15.                           Notices.
 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
If to the Company:
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
   
With a copy to:
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900
   
If to the Holder:
UBS Americas Inc.
677 Washington Boulevard
Stamford, Connecticut 06901
Attention:  Head of Traded Products - Legal
Fax No.:  (203) 719-5627
   
With a copy to:
Bingham McCutchen LLP
399 Third Avenue
New York, New York 10022
Attention:  Kenneth A. Kopelman, Esq.
Fax No.:  (212) 702-3645



All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
 
- 15 -

--------------------------------------------------------------------------------

 

SECTION 16.                           Successors and Assigns.
 
This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 
 
SECTION 17.                           Governing Law, Jurisdiction, Jury Trial.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
SECTION 18.                           Severability.
 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
SECTION 19.                           Entire Agreement.
 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.

 
- 16 -

--------------------------------------------------------------------------------

 

SECTION 20.                           Headings. 
 
The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.
 
SECTION 21.                           No Strict Construction.
 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
SECTION 22.                           Representations, Warranties and Covenants.
 
The Company hereby represents, warrants and covenants to the Holder that so long
as the Holder holds this Warrant or any Warrant Shares, the Company will not,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 
- 17 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.
 


DATED:  February 2, 2011
 
BONDS.COM GROUP, INC.
         
By:
/s/ Michael O. Sanderson    
Name:
Michael O. Sanderson
   
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
NOTICE OF EXERCISE; ELECTION TO PURCHASE
 
To:
   
   
           
   
           
 

 
1.           The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to ________ shares
of Series A Preferred Stock (the “Exercise Amount”).  Capitalized terms used but
not otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.
 
2.           The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment): 
 
_______  Exercise for Cash
_______  Cashless Exercise
 
3.           Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
and deliver such certificate or certificates to the following address:
 

 
              
 
(Address of Record Holder/Transferee)

 
4.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
 
 
5.           If the Exercise Amount is less than all of the shares of Series A
Preferred Stock purchasable hereunder, please issue a new warrant representing
the remaining balance of such shares, as follows:
 

 
              
 
(Name of Record Holder/Transferee)

 
and deliver such warrant to the following address:
 
  
              
 
(Address of Record Holder/Transferee)




 
              
 
(Signature)



   
 
              
(Date)
   